Case 3:13-cv-00628-RCJ-CLB Document 153-4 Filed 04/06/21 Page 1 of 2




                      EXHIBIT C
   Case 3:13-cv-00628-RCJ-CLB Document 153-4 Filed 04/06/21 Page 2 of 2




                          AGREED CONSTRUCTIONS
         Claim Term                        Agreed Upon Construction
“application”              “a software program providing a set of end-user functions
                           for performing tasks”
(’111 claim 13)
(’482 claims 1, 21)
“predetermined business    “a software program that provides a predefined set of end
application”               user functions for performing tasks relating to the
                           requirements or operations of a business”
(’111 claim 15)
(’482 claims 3, 23, 24)
“worklist”                 No construction required

(’111 claim 17)
(’482 claim 6, 26)
“user interface”           No construction required

(’111 claims 13, 17)
(’482 claim 1)
